DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment filed 03/01/2021 the following has occurred:
Claims 1 and 10 are amended,
Claims 2 and 11 have are cancelled, and
Claims 1, 3-10 and 12-20 are pending.


Response to Arguments
With regards to claim 1, the Applicant’s amendments dated 03/01/2021 have overcome previously applied art. Claim 1 is now rejected under 35 USC 103 to Kumar, Francis and Carpentier. Particularly, Carpentier discloses the internal connector comprises an anchor (Figs. 1, 3 (12)) configured to secure the internal connector (par. [0098]: …connecting plugs 15 fixed to the upper wall 8 of the casing 7 and into which power supply connectors 16 of the power controller PwC) to a bone of the subject (Fig. 1, 3 and par. [0093]: …the fastening means may consist in peripheral tabs 12 with hole(s) for receiving the bone screws 5 to fix the implantable generator 4 to the skull 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in a system for supplying power transcutaneously to an IMD, as taught by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Publication No. US 2013/0096602) in view of Francis et al. (Publication No. 2015/0141910, hereinafter, “Francis”) and further in view of Carpentier et al. (US 2013/0204316, hereinafter “Carpentier”).
Regarding claim 1, Kumar discloses a system for supplying power transcutaneously to an implantable device implanted within a subject, the system comprising: 
an external connector (Fig. 1 plug (100)) comprising one of a microneedle array plurality of needles ([0025]: …electric plug having a plurality of hollow needles) and a microwire holder ([0023]: The present invention includes… an electrical plug that percutaneously interfaces with the implantable socket); 
a power cable electrically coupled to the external connector and configured to supply power to the one of the microneedle array and the microwire holder from an external power source (Figs. 4A and 4B and [0066]: …external wires 140 are connected to the power electrodes 125, 225, and connect the electrodes 125, 225 to an external power source 150); and 
an internal connector (Fig. 1 socket (110)) configured to be implanted within the subject ([0023]: subcutaneously implantable electrical socket) and electrically coupled to the implantable device (Fig. 2 implanted medical device (175) and [0023]:  socket and percutaneous plug connect a separate implanted medical device…), the internal connector comprising the other of the microneedle array and the microwire holder, the microneedle array comprising a plurality of electrically conductive microneedles, the microwire holder comprising a plurality of electrical contacts, the microwire holder configured to engage the microneedle array such that the plurality of electrically conductive microneedles extend through the skin of the subject and electrically couple to the plurality of electrical contacts (The hollow needles extend from a skin contacting surface of the percutaneous plug and facilitate connection of the plug to the socket by piercing the patient's skin). 

wherein the internal connector comprises an anchor configured to secure the internal connector to a bone of the subject. 
Francis, in the same field of endeavor: microneedles for therapeutic delivery with improved mechanical properties, discloses each microneedle of the plurality of electrically conductive microneedles (Fig. 3, (26) and par. [0007]) having a diameter less than or equal to 40 micrometers (Fig. 3 and par. [0038]: the microneedles 26 can be of a diameter in the range of 1 .mu.m to 50 .mu.m, for example in the range 20-50 .mu.m). This provides the benefit of microneedles with size and shape usable in an array while allowing deep penetration in the skin without causing bleeding (par. [0037])
Further, Carpentier in the same field of endeavor: implantable treatment apparatus powered transcutaneously, discloses the internal connector comprises an anchor (Figs. 1, 3 (12)) configured to secure the internal connector (par. [0098]: …connecting plugs 15 fixed to the upper wall 8 of the casing 7 and into which power supply connectors 16 of the power controller PwC) to a bone of the subject (Fig. 1, 3 and par. [0093]: …the fastening means may consist in peripheral tabs 12 with hole(s) for receiving the bone screws 5 to fix the implantable generator 4 to the skull 1). This is for the purpose of securing the implantable generator internally (par. [0124]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in a system for supplying power transcutaneously to an IMD, as taught by Kumar, microneedles with a range less than 40 microns, as taught by Francis, and the implanted electrical connectors casing fastened to bone, as taught by Carpentier in order to provide the benefit of microneedles with size and shape usable in an array while allowing deep penetration in the skin without causing bleeding; and to secure the implantable generator internally. 
Regarding claim 3, the Kumar, Francis and Carpentier combination discloses the system of claim 1, wherein the plurality of microneedles comprise a positive set of microneedles and a negative set of microneedles, and wherein the plurality of electrical contacts (Kumar, Figs. 2 and 4A, receiving ports (115)) comprise a positive set of electrical contacts and a negative set of electrical contacts (Kumar, [0073]: In the embodiment shown in FIGS. 2, and 4A, one pair of receiving ports 115 within the implantable subcutaneous electrical socket 110 act as a positive and negative electrical lead pair and facilitates connection of the power electrodes 125 to the conductive base material 161 at the bottom of the receiving ports 115 for conducting an operating electrical current). 
Regarding claim 4, the Kumar, Francis and Carpentier combination discloses the system of claim 3, wherein the microwire holder is configured to (Kumar, Figs. 2 and 4A and par. [0073]).
Regarding claim 5, the Kumar, Francis and Carpentier combination discloses the system of claim 1, wherein each microneedle of the plurality of microneedles comprises a conductive core material coated with an insulation material, and wherein the conductive core material is exposed at a tip of the microneedle (Kumar, Fig. 4A and 4B and [0068]:   …conductive base materials 161, 166 are each located at contact electrodes 125, 126, when deployed, to complete an electrical connection between an external device 155, and power source 150, with an implanted medical device…, [0064]: An interior space 130 within each of the hollow needles 105 insulates the power electrodes 125 from the hollow needles 105 ... Similarly, an interior space 131 within each of the hollow needles 116 insulates the data electrodes 126 from the hollow needles 116…). 
Regarding Claim 6, the Kumar, Francis and Carpentier combination discloses the system of claim 5, wherein each microneedle comprises a metal alloy coated with a thin polymer insulation material (Kumar, [0082]: … the hollow needles are constructed of surgical stainless steel and are filled with a self-sealing and electrically insulating silicone material). 
Regarding claim 7, the Kumar, Francis and Carpentier combination discloses the system of claim 1, wherein the plurality of microneedles are (Kumar, [0082]: …the surgical stainless steel of the hollow needles is coated by an antimicrobial material…). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the   Kumar, Francis and Carpentier as applied to claims 1 and 3-7 above and further in view of Ogden.
Regarding claim 9, the Kumar, Francis and Carpentier combination discloses the system of claim 1 except wherein the system is configured to operate in a temporary support mode when the external connector is disconnected from the internal connector. 
However Ogden in the same field of endeavor:  an implanted device using a rechargeable battery transcutaneously, discloses wherein the system is configured to operate in a temporary support mode when the external connector is disconnected from the internal connector ([Abstract]: External battery charging equipment can be connected to the implanted medical device's internal battery with the connector apparatus system; the battery located within the implantable device can be recharged, hence the system is supported when the internal and external connectors are disconnected).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable device powered transcutaneously as taught by Kumar, Francis, Conyers and Carpentier, to include a rechargeable power source as taught by .

Allowable Subject Matter
Claims 10 and 12-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art does not teach or suggest a system for supplying power transcutaneously to a device implanted within a subject, containing a first and second microconductor configured to extend through the subject's skin; wherein a housing contains a first and second electrical contact fully embedded within the septum configured to electrically couple to the first and second microconductors respectively and particularly, wherein the first and second electrical contacts are fully embedded within the septum such that multiple sides of each of the first and second electrical contacts are accessible to the first and second microconductors through the septum. 
Claims 12-20 are allowable because of their dependence from allowable independent claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792